Exhibit 99.1 iPASS REPORTS FIRST QUARTER 2 Non-GAAP Profitability and Positive Operating Cash Flow Highlight Quarter Enterprise Mobility Provider Expects to be Operating Cash Flow Positive for REDWOOD SHORES, Calif. — May 5, 2009 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its first quarter ended March 31, 2009. “The economic downturn continued to impact our customers’ business travel and adversely affected our revenues,”said Evan Kaplan, President and Chief Executive Officer of iPass. “However, we achieved positive operating cash flow and returned to non-GAAP profitability as a result of our restructuring in late February, additional cost re-engineering and an increase to gross margin.” During the quarter the company achieved the following milestones: · Completion of its corporate restructuring that focused the company on enterprise mobility and cut$7 million in annualized operating expenses; · Addition of Jay Patel as vice-president of product development.Jay is an industry veteran with deep experience in cloud-based services and agile development processes; · Formation of the California-based development team for its next generation client and cloud-based service delivery platform; · Introduction of new 3G pricing plans in the US and double-digit quarter-over-quarter growth in 3G revenues; and · Launch of targeted sales and marketing activities into the installed base to increase user penetration. “We are committed to a path of corporate transformation, with an intent to drive renewed revenue growth and ongoing profitability,” Kaplan continued. “Having seen easing in the back half of the first quarter due to the recession-driven travel downturn, we are cautiously optimistic about the remainder of 2009 and believe we can be both Non-GAAP profitable and operating cash flow positive for the full year.” Financial Highlights (In millions, except per share amounts) Q1’09 Q4’08 Q1’08 Total Revenues $ 44.6 $ 46.3 $ 48.1 Operating loss $ (3.0 )* $ (87.2 )** $ (2.2 ) Non-GAAP Operating Income (loss) $ 1.3 $ (1.3 ) $ 0.2 GAAP Net loss $ (3.0 )* $ (87.1 )** $ (1.4 ) GAAP Diluted EPS (loss) $ (0.05 )* $ (1.42 )** $ (0.02 ) Non-GAAP Net Income (loss) $ 1.3 $ (1.1 ) $ 1.0 Non-GAAP Diluted EPS (loss) $ 0.02 $ (0.02 ) $ 0.02 Cash and Short Term Investments $ 68 $ 68 $ 70 *Includes arestructuring charge of approximately $3.3 million. ** Includes an impairment charge for goodwill and long lived assets of approximately $84.5 million. The calculation of Non-GAAP financial measures is discussed below. Revenue Breakdown Q1’09 Q4’08 Q1’08 Broadband Wi-Fi Hotspot and Hotel Ethernet $ 15.7 $ 16.6 $ 14.4 Fixed Broadband $ 7.0 $ 6.9 $ 7.1 3G Mobile Data $ 4.0 $ 3.6 $ 2.6 Total Broadband Revenues $ 26.7 $ 27.1 $ 24.1 Software and Service Fee Revenues $ 11.9 $ 11.8 $ 12.5 Dial Revenues $ 6.0 $ 7.4 $ 11.5 Total Revenues $ 44.6 $ 46.3 $ 48.1 Key User, Footprint and Customer Metrics Q1’09 Q4’08 Q1’08 iPass On-Network Users 414,000 468,000 547,000 iPass Off-Network Users 742,000 693,000 538,000 Total iPassConnect Software Users 1,156,000 1,161,000 1,085,000 Broadband Users 287,000 312,000 295,000 Dial Users 127,000 156,000 252,000 Total iPass On-Network Users 414,000 468,000 547,000 3G Subscriptions 29,000 27,000 15,000 Broadband Venues 110,000 109,000 98,000 Quarterly Monthly Order Value* $ 395,000 $ 475,000 $ 497,000 Total Forbes Global 2000 Customers 374 ** 371 ** 355 ** *Quarterly Monthly Order Value represents the amount of new committed monthly revenue booked in the quarter.For customer re-signs, only the portion of the new contractual commitment that exceeds the customer’s previous monthly commitment is included in this calculation. **The
